Blackburn, Judge.
In Martin v. State, 217 Ga. App. 860 (460 SE2d 92) (1995), we reversed the trial court’s denial of Michael DeWayne Martin’s motion in limine to suppress his breath test results based upon the law existing at the time of the rendition of our decision. See former OCGA § 40-5-67.1. Thereafter, in the 1995 Extraordinary Session, the Georgia legislature amended OCGA § 40-5-67.1, and the Supreme Court granted Martin’s application for certiorari.
In its opinion, the Supreme Court recognized that our original opinion was correct when issued. However, the Supreme Court was bound to apply the law as it existed at the time of its consideration of the case. In doing so, the Supreme Court determined that the new amendment to OCGA § 40-5-67.1 rendered the trial court’s decision to deny Martin’s motion in limine to suppress his breath test correct. Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed.


McMurray, P. J., and Andrews, J., concur.